        Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,          )
                                         )
Plaintiffs,                              )
                                         )
v.                                             Case No. 20-cv-01419 (APM)
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
MOHAMMED ABDULAZIZ                       )
ABDUL MOHAMMED, et al.,                  )
                                         )
Plaintiffs,
                                         )     Case No. 20-cv-01856 (APM)
                                         )
v.
                                         )
MICHAEL R. POMPEO, et al.,               )
                                         )
Defendants.                              )
                                         )

AFSIN AKER, et al.,                      )
                                         )
Plaintiffs,                              )
                                         )     Case No. 20-cv-01926 (APM)
v.
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
        Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 2 of 10




  CLAUDINE NGUM FONJONG, et al.,                      )
                                                      )
  Plaintiffs,                                         )
  v.
                                                      )
                                                        Case No. 20-cv-02128 (APM)
                                                      )
  DONALD J. TRUMP, et al.,
                                                      )
  Defendants.                                         )
                                                      )
                                                      )
                                                      )

                  MOTION TO STAY PROCEEDINGS PENDING APPEAL

                                        INTRODUCTION

       Defendants respectfully move to stay proceedings in the above four actions pending the

Gomez Plaintiffs’ appeal to the D.C. Circuit of this Court’s partial denial of their motion for a

preliminary injunction. See Notice of Appeal, ECF No. 139. Gomez Plaintiffs do not oppose the

stay, provided that all cases proceed at the same time before this Court. Mohammed, Aker, and

Fonjong Plaintiffs oppose. Alternatively, Defendants move the Court to extend the current

deadlines to file responsive pleadings in these cases by 45 days, which Gomez, Mohammed, Aker,

and Fonjong Plaintiffs do not oppose.

                                        BACKGROUND

       Gomez Plaintiffs filed their initial Complaint on May 28, 2020. ECF No. 1. Mohammed

Plaintiffs filed their initial Complaint on July 10, 2020. 20-cv-1856, ECF No. 1. Aker Plaintiffs

filed their initial Complaint on July 16, 2020. 20-cv-1926, ECF No. 1. Fonjong Plaintiffs filed

their Complaint on August 5, 2020. 20-cv-02128, ECF No. 1. Currently, Defendants have until
        Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 3 of 10




October 16 (Gomez), October 21 (Mohammed and Fonjong), and October 28 (Aker) to file

responsive pleadings in all of these cases.

       These actions have focused on the same central disputes: claims alleging violations of the

Administrative Procedure Act and Ultra Vires acts in promulgating and implementing

Presidential Proclamations 10014 and 10052 to suspend the issuance of diversity visas. Id.

Accordingly, on August 7, 2020, this Court ordered that, pursuant to Federal Rule of Civil

Procedure 42(a), these four cases be consolidated because they “involve common questions of

law and fact.” Minute Order, August 7, 2020.

       Gomez Plaintiffs filed their Motion for Preliminary Injunction on July 31, 2020. See ECF

No. 53. In a single order, this Court partially granted and partially denied motions for preliminary

injunction for Plaintiffs in all four actions on September 4, 2020. See ECF No. 123. Gomez

Plaintiffs filed a notice of appeal on September 24, 2020. See ECF No. 139. The government is

considering a cross-appeal.

       This Court granted Gomez Plaintiffs’ renewed motion for class certification on September

30, 2020, ECF No. 151, certifying as a class “[i]ndividuals who have been selected to receive an

immigrant visa through the U.S. Department of State’s FY2020 Diversity Visa Lottery and who

had not received their immigrant visa on or before April 23, 2020 . . .” This class includes all

Plaintiffs in the Mohammed, Fonjong, and Aker cases. See e.g., Mohammed Amended

Complaint, ECF No. 5, 1:20-cv-01856, ¶¶ 1, 3 (“Plaintiffs are 493 Diversity Visa program

selectees . . . All Plaintiffs, either as DV-2020 selectees or as derivative spouses or children, have

been invited by the Department to apply for the DV-2020 program.”); Fonjong Complaint, ECF

No. 1, 1:20-cv-02128, ¶ 1 (“Plaintiffs are 243 Diversity Visa program selectees and derivative
        Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 4 of 10




beneficiaries . . .”); Aker Amended Complaint, ECF No. 3, 1:20-cv-01926, ¶ 4 (“Plaintiffs here

are 149 Diversity Visa program selectees and their derivative beneficiaries . . .”).

                                           ARGUMENT

       Defendants move to stay litigation in the district court to avoid inefficiency and conserve

the Parties’ and this Court’s resources. The principles underlying the “divestiture rule” and the

“first-to-file rule” support Defendants’ request. Significantly, the Gomez plaintiffs do not oppose

a stay while their appeal is pending in the D.C. Circuit. Moreover, the D.C. Circuit’s decision is

likely to provide substantial guidance to this Court and the Parties in resolving all four of these

cases. Proceeding in the absence of that guidance would be inefficient, waste the resources of the

Court and the parties, and potentially result in inconsistent rulings at the district court level that

would need to be modified in light of the D.C. Circuit’s decision. Plaintiffs will not be harmed by

a brief stay while the D.C. Circuit considers an expedited appeal in this case, as the Mohammed,

Fonjong, and Aker Plaintiffs are part of the Gomez certified class and already benefit from the

relief ordered by this Court in its partial granting of their motions for preliminary injunction. It

therefore makes sense for the Court to stay proceedings until after the D.C. Circuit decision rules

on the issues on appeal.

       District courts have broad discretion to stay all proceedings in an action pending the

resolution of independent legal proceedings. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

The authority to stay proceedings stems from “the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6 (1998) (internal quotation

marks and citation omitted). In considering a stay, courts must “weigh competing interests and
        Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 5 of 10




maintain an even balance between the court's interests in judicial economy and any possible

hardship to the parties.” Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 732–33 (D.C. Cir.

2012) (quoting Landis, 299 U.S. at 254–55) (internal quotation marks omitted). In other words,

hardship to the parties and benefits to judicial economy are the key interests to consider in

evaluating a motion for a stay. See Hulley Enters. Ltd. v. Russian Fed’n, 211 F.Supp. 3d 269, 276

(D.D.C. 2016).

       A stay is consistent with the general rule that “if a defendant’s interlocutory claim is

considered immediately appealable …, the district court loses its power to proceed from the time

[a party] files its notice of appeal until the appeal is resolved.” United States v. Claiborne, 727

F.2d 842, 850 (9th Cir. 1984). This approach is known as the “divestiture rule,” and is meant to

balance the competing need to resolve cases expeditiously while preventing parties from having

to litigate the same issues simultaneously. The divestiture rule “is rooted in concerns of judicial

economy, crafted by courts to avoid the confusion and inefficiency that would inevitably result if

two courts at the same time handled the same issues in the same case.” United States v.

Rodriguez-Rosado, 909 F.3d 472, 477–78 (1st Cir. 2018) (citing In re Padilla, 222 F.3d 1184,

1190 (9th Cir. 2000); United States v. Rodgers, 101 F.3d 247, 251 (2d Cir. 1996). Consequently,

even though the divestiture rule’s application turns on concerns of efficiency and is not

mandatory, see 16A C. Wright & A. Miller, et al., Federal Practice and Procedure, § 3949.1

n.53 (4th ed. 2018), “the filing of a notice of appeal is generally held to divest the trial court of

jurisdiction” where those issues being appealed could be dispositive of the case before the district

court, United States v. Black, 605 F. Supp. 1027, 1032 (D.D.C. 1985). The divestiture rule

applies here because Defendants intend to move to dismiss the Gomez Plaintiffs’ Complaint, but
        Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 6 of 10




a ruling on that intended motion would necessarily require the Court to consider issues—such as

the likelihood of success on the merits—which will be litigated as part of Gomez Plaintiffs’

pending appeal.

        Although plaintiffs in Mohammed, Aker, and Fonjong oppose a stay, those plaintiffs are

Gomez class members litigating substantially the same case. Accordingly, the principles

underlying the “first-filed” rule apply. Under the “first-filed” rule, which is well-established in

the D.C. Circuit, where two cases between the same parties on the same cause of action are

commenced in different federal courts, the one which is commenced first is generally allowed to

proceed to its conclusion first, with the second-filed action either stayed in the interim or

dismissed outright. See UtahAmerican Energy, Inc. v. Dep’t of Labor, 685 F.3d 1118, 1124 (D.C.

Cir. 2012) (citing cases); Int’l Painters Pension Fund v. Painting Co., 569 F. Supp. 2d 113, 116

(D.D.C. 2008); see also Furniture Brands Int’l v. U.S. Int’l Trade Comm’n, 804 F. Supp. 2d 1, 3-

4 (D.D.C. 2011) (district courts have the discretion to stay a pending suit “when confronted with

parallel litigation of factually related cases filed in two separate forums”). Use of the first-filed

rule enables courts to conserve judicial resources and avoid potentially inconsistent results by

preventing a party from taking “multiple bites at the apple.” See UtahAmerican Energy, 685 F.3d

at 1124. Here, the Gomez case is not only the first filed among its consolidated companions, it is

also further developed by virtue of its class certification in representing all the diversity visa class

members. Thus, a stay advances “the general principle . . . to avoid duplicative litigation.”

Colorado River Water Conserv. Dist. v. United States, 424 U.S. 800, 817 (1976).

        Significantly, none of the plaintiffs will suffer any harm from a stay. Plaintiffs in

Mohammed, Aker, and Fonjong are completely covered by the certified class in Gomez.
        Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 7 of 10




Additionally, this Court’s order partially granting Plaintiffs’ motions for preliminary injunction

in all four cases have provided the principal relief sought: the processing of Plaintiffs’ diversity

visas. A stay of the case will not upset their status.

        Moreover, a stay will eliminate the hardship that Defendants would otherwise suffer in

“being required to go forward” in litigating substantially similar cases before this Court and on

appeal at the D.C. Circuit, simultaneously. Landis, 299 U.S. at 255. Not only is there the risk of

inconsistent rulings between this Court and the D.C. Circuit, it would be unduly burdensome on

Defendants’ resources to engage in pretrial activity, including motion practice and discovery

when any such activity may be set may be subject to modification or rendered moot in light of the

D.C. Circuit’s decision. Thus, a stay in this case would promote judicial efficiency and protect

public resources, as the D.C. Circuit’s decision could greatly alter how this case proceeds in this

Court. The D.C. Circuit’s de novo review of this Court’s PI Order could definitively resolve

some of the legal issues in this case. Accordingly, any deadlines set before that point, particularly

regarding discovery or dispositive motions, would be premature. A stay would thus ensure that

the proper scope of issues will be known in advance of the deadlines for completion of discovery

and the filing of dispositive motions. A stay would serve “the orderly course of justice” by

“simplifying” all pretrial issues regarding the Presidential Proclamation. See CMAX, Inc. v. Hall,

300 F.2d 265, 268 (9th Cir. 1962).

        Rather than unnecessarily expend the parties’ or this Court’s resources on potentially

premature motions to dismiss, Defendants request that the Court stay these cases until after the

D.C. Circuit’s mandate issues in Gomez Plaintiffs’ appeal to the D.C. Circuit, thus “avoid[ing]

unnecessary costs.” See Fed. R. Civ. P. 42(a)(3). Defendants submit that this stay request is not
        Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 8 of 10




for the purpose of undue delay, will not prejudice the Plaintiffs, and that as articulated above,

good cause exists for the request. 1

       Alternatively, Defendants request an extension of 45 days beyond the current deadlines to

respond to the operative complaints filed in these four cases, to December 1 (Gomez), December

5 (Mohammed and Fonjong), and December 12 (Aker). None of the plaintiffs in Gomez,

Mohammed, Aker, and Fonjong oppose this request. There is good cause for the instant request in

that Government counsel is preparing for the pending appeal in the D.C. Circuit. Moreover, the

Government is evaluating whether to seek a cross appeal of the Court’s amended PI Order, which

requires authorization from the Civil Division and the Office of the Solicitor General within the

Department of Justice (DOJ). Additional time is needed for the appropriate DOJ components to

continue its review of this consolidated matter and make a determination.

October 8, 2020                                      JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General, Civil
                                                     Division

                                                     WILLIAM C. PEACHEY
                                                     Director, Office of Immigration Litigation,
                                                     District Court Section

                                                     COLIN A. KISOR
                                                     Deputy Director

                                                     GLENN M. GIRDHARRY
                                                     Assistant Director

                                                     /s/ Christopher Lyerla
                                                     Trial Attorney
                                                     U.S. Department of Justice, Civil Division
                                                     Office of Immigration Litigation

1
  Indeed, the Court has stayed proceedings in Panda v. Wolf, 20-cv-1907-APM, under similar
circumstances, “pending the outcome of Plaintiffs’ interlocutory appeal before the D.C. Circuit.”
Minute Order, Panda v. Wolf, 20-cv-1907-APM, Sep. 9, 2020.
Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 9 of 10




                                   District Court Section
                                   Washington, D.C. 20044
                                   (202) 598-3967
                                   Christopher.T.Lyerla@usdoj.gov

                                   Attorneys for Defendants
       Case 1:20-cv-01419-APM Document 153 Filed 10/08/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, I electronically filed the foregoing CONSENT

MOTION REQUESTING A STAY OF PROCEEDINGS PENDING APPEAL with the Clerk of

the Court by using the CM/ECF system, which will provide electronic notice and an electronic

link to this document to all attorneys of record


                                  By: /s/ Christopher T. Lyerla
                                      CHRISTOPHER T. LYERLA
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division
